DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response and amendment of 11/11/22 are entered.
Claims 1-2, 9, and 23-24 are amended.
Claims 15, 32, 35-36, 39, and 41-42 are canceled.
Claims 52-53 are newly added.
	Claims 1-3, 6, 8-9, 16-19, 21-25, 28, 44-46, 48, and 50-53 are pending.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 15, 32, 35-36, 39, and 41-42, all objections/rejections thereto, are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group II, as found in present Claims 1-3, 6, 8, 16, 23-25, and 52-53, and the species of LAMP2, was previously acknowledged, in the reply filed on 7/18/22.
Claims 17-19, 21-22, 44-46, 48, and 50-51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claim 28 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Claims 1-3, 6, 8-9, 16, 23-25 and 52-53 are considered with respect to the elected species of LAMP2, except where it is realized that the objection/rejection also applies to other species.

Claim Objections
	While the other claims are withdrawn, Claims 1-2, 8 and 16 remain, and Claims 52-53 are newly objected to, due to amendment, as comprising non-elected inventions within the scope of these claims.  To wit, as noted during the restriction, these claims encompass protein-based, vector-based gene replacement, and gene editing, therapies.  Applicant must amend the claims to conform to the scope of the elected subject matter (vector-based/gene replacement). 
Response to Argument – Claim Objections
	Applicant’s argument of 11/11/22 has been considered but is only partly persuasive.
	Applicant argues that Claim 9 has been amended to recite only a lentiviral vector, and that such obviates the objection (p. 9, paragraph 1).
	Such is persuasive.  Claim 9 is no longer a part of the rejection.
	Applicant argues that Claims 2 and 24 have been amended to LAMP2 and Danon Disease, to obviate the objections to those claims (Id.).
	Such is partly persuasive.  While Claim 24 requires the vector, Claim 2 does not a require vector to be used to deliver the transgene, which is then expressed in the HSPCs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Due to the amendment, while the exact rejection is no longer applicable to the claims, Claims 1-3, 6, 8-9, 16, 23-25 and 52-53 remain/are newly(due to amendment) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Danon disease, with a pCCL-LAMP2 viral vector, used to integrate the vector into autologous HSPCs, which are then transplanted back to the patient, does not reasonably provide enablement for the breadth of disorders, the vectors utilized to deliver the LAMP2 gene for expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Prior to beginning the rejection, it is noted that the claims are currently being considered for ex vivo gene therapy of the HSPCs with a transgene (the elected invention) encoding a LAMP2 protein (the species elected), to treat the disease/disorder.
The claims are broad for treating any lysosomal transmembrane protein disease, via introduction of a nucleic acid encoding a LAMP2 protein (e.g., comparing Claim 1 to 2, it is clear that Claim 1, 3, 8, 16, 52, and 53) specifically encompass any of these diseases being treated by a LAMP2 protein expression in HSPCs which are transplanted to the subject).  Similarly, the dependency of Claim 24 from Claim 23, indicates that Claims 23, 25, and 52-53, specifically encompass treating any of these diseases, by autologous transplantation of HSPCs modified to express LAMP2 transgenically.
	From this, we see that LAMP2 may be utilized in ex vivo autologous gene therapy, to treat a breadth of disorders/diseases that are lysosomal transmembrane protein disease/disorders, utilizing any method of placing a gene into the cells ex vivo, and expressed (as the claims require the introduction of the protein, thus, they must be expressed).
	The specification provides antecedent basis for the same.  It also elucidates that the disorders encompassed by lysosomal transmembrane protein include many disorders including cystinosis as a first member of the Markush description (e.g., paragraph 90).  The examples demonstrate positive markers for treating Danon disease in a mouse (LAMP2-/-) with congenic wild-type HSPCs mice, after bone-marrow ablation.
	LAMP2 is known in the art to be associated with Danon disease, but no mention is made in the art of other disorders like cystinosis (e.g., Nishino, et al. (2000) “Primary LAMP-2 deficiency causes X-linked vacuolar cardiomyopathy and myopathy (Danon disease)”, Nature, 406(8): 906-10).  As far as treating Danon disease by way of stem cell therapy, the art is silent.  However, the art does demonstrate that for stem cell type therapies, there are questions of whether enough cells will make it to, and become part of the tissue, being treated, after administration, in large enough amounts, to effect treatment.  For example, Oilonomopoulos, et al. (2018) “Pluripotent Stem Cell-Derived Cardiomyocytes as a Platform for Cell Therapy Applications: Progress and Hurdles for Clinical Translation”, Molecular Therapy, 26(7): 1624-34, demonstrates that ablation is required for HSCT, and donor cell death is a problem (p. 1630, col. 2, paragraphs 2-3). Dighe, et al. (2014) “Long-Term Reproducible Expression in Human Fetal Liver Hematopoietic Stem Cells with a UCOE-Based Lentiviral Vector”, PLoS ONE, 9(8): 3104805, 8 pages, teaches that gene silencing a problem, such that the corrected gene (here, LAMP2) may be silenced in the cells, due to integrated silencing (e.g., p. 6, col. 1, paragraph 1), and Wang, et al. (2018) “A Combined In Vivo HSC Transduction/Selection Approach Results in Efficient and Stable Gene Expression in Peripheral Blood Cells in Mice”, Molecular Therapy: Methods & Clinical Development, 8: 52-64, teaches that vector loss may occur in non-integrating vectors, and even when integrated (e.g., Introduction, paragraph 1 and p. 56, col. 1, paragraph 1).  
	However, Applicant has shown one example of a vector delivery which provides for survival and expression and correction of a disorder (Example 8).  In this example, the pCCL vector was made to express CTN in autologous cells, and replacement of Ctns-/- cells in mice, to correct cysteine levels in these mice.  From this, we can see a vector that overcame the issues of silencing after integration, and expression in the mouse once the cells were delivered.  The cells appear to have integrated and become part of the tissue, in large enough amounts to effect therapy.
Outside this pCCL lentiviral vector for transgene expression, the Artisan would still not be sure other vectors would be active or silence, or lost in the case of non-integrating vectors.  Still further, Example 8 fails to show that LAMP2 would treat the other disorders encompassed, besides Danon disease.
	Thus, unlike the Examples by Applicant, the Artisan would still have to experiment to determine if the autologous ex vivo modified cells, for the breadth of vectors encompassed and integrations/episomal vectors, would produce enough corrected LAMP2 in each case, and differentiate and integrate into the tissue in large enough amounts, and produce enough of the protein, to have a therapeutic effect.
	The experimentation, as it is required for the vast majority of vectors and disorders, as examined presently, is considered undue, and thus, the claims are not considered enabled for other than that given in the form paragraph above.
Response to Argument – Scope of Enablement
	The argument of 11/11/22 has been considered but is only partly persuasive.
	Applicant argues, through the examples that congenic wild-type HSPC transplantation can treat Danon disease in a mouse model (pp. 10-11, paragraph bridging).
	The present rejection has been corrected at this point, not due to that particular example alone, but also Example 8, demonstrating expression of a distinct transgene to ameliorate a distinct disorder.  Given this, it was shown that this particular vector works for transgene expression in HSPCs, which then are delivered to the tissues and ameliorate the disorder.  Therefore, the Examiner has opened up the enablement to a scope of that particular vector, Danon disease, and LAMP2 protein expression transgenically in the HSPCs that are transplanted.
	Applicant argues that the data of Example 8 demonstrate the vector expressed in transplanted HSPCs treat a distinct disorder, to ameliorate the disease (p. 11, paragraph 2).
	Such is partly persuasive. While this, with the other example, enable a treatment, they still do not demonstrate the great breadth of vectors and diseases encompassed by any particular claim.
	Applicant argues that the evidence provided would allow the Artisan to understand the disorders would be treated by the breadth of genes, delivered through the breadth of vectors (p. 11, last two paragraphs).
	Such is not persuasive.  While the particular vector appears to be effective, it does not enable the breadth of vectors encompassed, or the breadth of diseases which are claimed to be treatable with LAMP2 expression.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633